AO 91 (Rev. 11/11) Criminal Complaiht


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                 Middle District of Tennessee

                  United States of America                       )
                             v.                                  )
                                                                 )      Case No,     21-mj-1158
                    FADEL ALSHALABI
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)

                                              CRIMINAL COMPLAINT
       I, the complainant in this case, state that the following is true to the best of my knowlec{ge and belief
On or about the date(s) of            Aug1,1st 30, 2019              in the county of          Wil/;iamson                in the
        Middle         District of        Tennessee.         , the defendant(s) violated:
            Code Section                                                  Offense Description

42 U.S.C. 1320a-7b(b)(2)(A)                  Violation ofthe Anti-Kickback Statute




          This criminal complaint is based on these facts:
See Attached affidavit




         ff Continued on the attached sheet.




                                                                                J. Trey Halterman, �pecial Agent, FBI
                                                                                            Printed namJ and title
                                                                                                        �·



Sworn to me remotely by t�lephone, in compliance with
Fed. R. Crim. P. 4.1.

Date:      July 2, 2021
                                                                                              judge's signature

City and state:                    Nashville, Tennessee                       U.S. Magistrate Judge�Barbara D.       Holmes
                                                                                         Printed nam� and title




           Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 1 of 20 PageID #: 3
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 2 of 20 PageID #: 4
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 3 of 20 PageID #: 5
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 4 of 20 PageID #: 6
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 5 of 20 PageID #: 7
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 6 of 20 PageID #: 8
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 7 of 20 PageID #: 9
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 8 of 20 PageID #: 10
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 9 of 20 PageID #: 11
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 10 of 20 PageID #: 12
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 11 of 20 PageID #: 13
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 12 of 20 PageID #: 14
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 13 of 20 PageID #: 15
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 14 of 20 PageID #: 16
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 15 of 20 PageID #: 17
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 16 of 20 PageID #: 18
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 17 of 20 PageID #: 19
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 18 of 20 PageID #: 20
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 19 of 20 PageID #: 21
Case 3:21-mj-01158 Document 3 Filed 07/02/21 Page 20 of 20 PageID #: 22
